Citation Nr: 1227248	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  04-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington
 
 
THE ISSUE
 
Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
 
REPRESENTATION
 
Appellant represented by:  Lorenzo Di Salvo, Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
M. H. Stubbs, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1955 to September 1958.  He served a second period of active duty from September 11, 1958 to March 1962 from which he was discharged under other than honorable conditions.  In an August 1978 administrative decision, VA found that the Veteran's discharge under dishonorable conditions for VA purposes was a bar to receipt of benefits which would otherwise have accrued to him by reason of his service during the period from May 2, 1959 through March 5, 1962.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement to PTSD.  In April 2008, the Board denied the claim.  The Veteran appealed.
 
In July 2009, the United States Court of Appeals for Veterans Claims granted a joint motion for remand.  In accordance with the joint motion for remand, the Board remanded the claim for additional development in February 2010.  As the additional development has been accomplished, the issue is back before the Board.
 
 
FINDINGS OF FACT
 
1.  The Veteran is not credible.
 
2.  The most competent and persuasive evidence of record preponderates against finding that the Veteran has a psychiatric disorder, to include posttraumatic stress disorder, due to service, and a compensably disabling psychosis was not demonstrated within one year of discharge from active duty.
 


 
CONCLUSION OF LAW
 
An acquired psychiatric disorder, to include PTSD, was not incurred in, or aggravated by active military service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309 (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 
 
VA notified the Veteran in February 2001, April 2005, August 2005, and March 2006 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  VA informed the claimant of the need to submit all pertinent evidence in his possession, and provided adequate notice of how disability ratings and effective dates are assigned.  While the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and the claim was most recently readjudicated in a March 2012 supplemental statement of the case.  
 
The claimant was provided the opportunity to present pertinent evidence and testimony during a Board hearing.  Attempts were made to obtain any Social Security Administration records, but the Veteran is not in receipt of Social Security disability benefits, and so medical records were not available from that agency.  As outlined below, the Board finds the Veteran to not be credible in his reports of stressors, and thus, additional development based upon reports of seeing a man "nearly cut in half by a cable" and seeing multiple men go overboard on a nearby ship were not further researched.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication, and the evidence rebuts any suggestion that the Veteran was prejudiced. 
 
Laws and Regulations
 
The Board has reviewed all the evidence in the Veteran's claims file and on Virtual VA, which includes his written contentions, service treatment records, VA medical records, private medical records, and lay statements.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 
 
With respect to the element of an in-service stressor, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing such stressor.  75 Fed. Reg. 39843 (July 13, 2010).  The liberalizing standard, however, pertains to stressors related to a veteran's fear of hostile military or terrorist activity.  As that is not a factor in this case, the liberalizing standard is not applicable.   Acevedo v. Shinseki, No. 10-3402 (Vet.App. July 9, 2012). 
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
 
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
 
Factual Background and Analysis
 
The Veteran contends that he has PTSD as a result of being aboard the USS Mount McKinley during a typhoon while it was traveling from San Diego to Japan in 1956.  In his initial claim and supporting statement, he alleged that he witnessed a man "nearly being cut in half" with a cable during the storm.
 
In another statement received in September 2001, the Veteran remarked that the person who was nearly cut in half was stationed aboard a ship next to the USS Mount McKinley, and that he fell overboard.  He also recalled seeing two other people go overboard during the storm.  When describing his nightmares, he stated he would dream about the man "being about cut in half."
 
The Veteran submitted two letters from former shipmates who confirmed that the USS Mount McKinley was caught in a bad storm en route to Japan in 1956.  Both men recalled that the crew was not able to go topside during the storm, although, the one shipmate reported he was a helmsman and went topside several times.  
 
The U. S. Army & Joint Services Records Research Center (JSRRC) also reported that the deck logs confirmed that the USS Mount McKinley experienced reduced visibility, wind gusts up to 60 knots on the starboard quarter, and heavy swells with excessive rolls from 20 to 30 degrees in January 1956 while en route to Yokosuka, Japan.  Three crew members were injured.  Similar weather was encountered one week later, at which time a crew member slipped when the ship rolled and sprained his right knee. 
 
In May 2002, the Veteran was afforded a fee-basis VA examination.  He was not diagnosed with an acquired psychiatric disorder, but with alcohol abuse, in remission.  He reported to the examiner that he saw a man cut in half by a broken cable, and that he believed the man then went overboard.  He additionally reported that two other people went overboard.  When asked about his early symptoms, he reported his excessive drinking led to arguments with his wife, a divorce, and the loss of several jobs.  He stated his symptoms began in 1979.  On mental status examination, the Veteran did not show signs of psychosis, thought disorder, paranoia, obsessive-compulsive behavior or panic attacks.  He was noted to be "a bit dramatic and tearful when talking about his military experiences."  The examiner also noted "the Veteran's description of symptoms is not related in any logical way to his experiences in the service."  The typhoon was noted to be a distressing experience, and the examiner felt that his occasional intrusive recollections relating to the typhoon were reasonable.  The examiner noted his description of difficulty with dreaming was completely nonspecific and his history of alcoholism had no relationship [to the typhoon].  The examiner noted that his difficulties with employment and his first wife were due to alcoholism and that his case was one of "misattribution of symptoms."
 
In a January 2004 assessment, a Vet Center psychologist diagnosed the Veteran with PTSD following his report of witnessing four men "just about go overboard" from his ship during the storm and watching as two men went overboard from an adjacent ship.  The appellant reported that he grabbed one man to keep him from going overboard.  He also reported witnessing a cable hit two men and it looked like they had been cut in half and then fell into the water.  The Veteran recalled that he was topside during these events.  The Veteran stated he felt "fear, knowing nothing could be done to save [the men that went overboard]."  He also reported hearing shells and incoming going directly overhead in 1959 when dropping Marines off in Beirut.  He also reported intrusive dreams regarding an incident when he was "beat up by a group of English guys while on shore patrol on Malta."  The Board notes that the shots fired and physical assault occurred during the Veteran's period of service which ended with an other than honorable discharge.  The Veteran denied social changes as a result of his psychiatric symptoms, but felt he had "increased stress, diabetes and high blood pressure" as a result of his military experiences.  He also reported he would become "tearful, and that what occurred to the two individuals that went overboard affects him to this day."  
 
In May 2006 the Vet Center sent the Veteran to VA mental health for evaluation.  The Veteran attributed his anxiety to the typhoon he experienced in service and watching a sailor on another ship go overboard.  He reported recurrent memories of seeing a man going overboard.  He reported being discharged as undesirable due to being absent without leave from the ship when he was not given the shore duty he wanted.  He was diagnosed with anxiety disorder, not otherwise specified.  The physician noted the Veteran had some posttraumatic elements but did not meet the criteria for PTSD.  He was noted to be on medication to ease his psychiatric symptoms.
 
In July 2006, private psychologist R.B. diagnosed the Veteran with PTSD.  During the evaluation the Veteran reported being stationed off the coast of Vietnam and Lebanon, and being part of the nuclear testing off of the Bikini Islands.  He stated during a typhoon in 1956 he witnessed a fellow shipmate washed out of a gun turret overboard, and "the fact that nothing could be done to save the shipmate" was particularly haunting for him.  The Veteran stated he requested to be removed from the ship after the typhoon, but was refused, so during rough seas he would remain below deck.  The Veteran stated he currently avoids traveling by boat even though it hinders or elongates his travel.  R.B. Ph.D., concluded that the Veteran had PTSD as a result of being in a typhoon in 1956 and watching as a fellow shipmate was washed overboard.  R.B. also noted his recommendation for disability "based upon physical and psychological combat-related trauma."
 
In October 2007, a private psychiatrist, M.D., M.D., noted that financial stressors, chronic medical illness, and his wife's medical problems as the psychosocial and environmental problems affecting the diagnosis and treatment of his depression.  Although the appellant complained of difficulty sleeping and nightmares in all other evaluations, the Veteran stated during the October 2007 evaluation that he "just wanted to sleep all the time."  The examiner noted that the typhoon encountered by the USS Mount McKinley in January 1956 was a traumatic event which could have led to the development of PTSD, but the Veteran's symptoms were low in number and intensity and are more likely symptoms of depression.  "His recollections of the distressing experience are very scattered and his sleeping patterns started due to his drinking and worsening medical problems.  Therefore, these symptoms are not caused by the distressing event the Veteran experienced in 1956."  
 
At his February 2008 personal hearing before the undersigned the Veteran testified that he witnessed two people falling off the aircraft carrier USS Hornet, which was approximately 100 yards away from the USS Mount McKinley, during the typhoon.  He did not specifically know of any other injuries to anyone aboard the ship.  When asked specifically if he was in fear for his life during the storm, he replied "somewhat, yes."  He stated that the typhoon made him afraid of water and ships, and that it affected his social life.  
 
Following the joint motion for remand, the Board remanded the claim to attempt to obtain Social Security records for the Veteran.  The Social Security Administration replied that the Veteran had not filed any disability claims, and thus there were no medical records available.  In December 2010, the RO issued a formal finding of unavailability of any Social Security disability records.  The Board notes the Veteran reported to health care workers he had applied for Social Security disability benefits twice.
 
In April 2008, the Board denied the Veteran's claim of entitlement to service connection for PTSD, noting that his diagnoses of PTSD were not based upon a verified stressor as his statements regarding sailors going overboard were not credible.  
 
The joint motion for remand noted that the October 2007 examiner had been wrong in reporting the Veteran did not have any disciplinary infractions in service, and therefore the examiner did not properly review the claims file and her opinion may not have been adequate.  The Board notes that the October 2007 examiner has two paragraphs under "military history."  The first paragraph notes the Veteran reached a rank of E3, received a good conduct medal, did not receive any citations or disciplinary infractions, and did not have any adjustment problems.  This information correlates to the Veteran's first period of service, although the examiner did not specifically indicate that she was referring singularly to his first period of service.  Her second paragraph under "military history" indicated that the Veteran discharged due to going absent without leave, and that he was not discharged at his highest rank.  This information relates to the Veteran's second term of service.  The information she reports is reflected in his two DD 214s of record.  She also specifically cites the confirmed record of the typhoon, and certain treatment records which were applicable to his case.  While the examiner did not note every detail contained in the Veteran's claims file, it does appear that she reviewed it prior to making her decision.  As she noted that his discharge from his second tour of service was due to being absent without leave, that notation confirms that the examiner was aware of the appellant's disciplinary problems during his second period of service.  The Board notes that the Veteran's first disciplinary action in-service occurred in July 1959, more than three years after the typhoon. 
 
In May 2011, the Veteran participated in a phone interview with a private licensed clinical social worker.  M.B.W.'s curriculum vita notes she received her Ph.D. in Human and Organizational Systems Development, with a major area of study noted to be PTSD and child sexual abuse.  During the interview, the Veteran reported experiencing the 1956 typhoon, hearing shots fired off the coast of Beirut (not during his honorable service), and participating in the nuclear testing off the Bikini Islands ("in fact, he was standing on deck during the blast.")  The Board notes that while the USS Mount McKinley participated in OPERATION CROSSROADS at Bikini Atoll, this was in 1946.  In 1946 the Veteran was roughly 8 years old, and certainly not on active duty.  She noted the Veteran was discharged in 1968 under honorable conditions.  He related that during the typhoon he believed he saw "an individual or individuals swept overboard."  She noted that the Board was "unable to verify" that an individual went overboard during the storm, but that the storm itself had been verified.  She opined that there could be a "perception or threat of death" in a typhoon itself, and therefore the typhoon alone was sufficient as a stressor necessary for a diagnosis of PTSD.  She noted that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (Fourth Edition) (DSM-IV) takes the perception of the severity of a stressor into consideration, and that it is a subjective factor based on the "actual reaction of the particular Veteran to that stressor or group of stressors."  He reported he felt his life was in danger during the typhoon and that he felt helpless.  She diagnosed PTSD, and noted that "actually witnessing an individual go overboard is not necessary because the storm, in and of itself, was an experience traumatic enough to cause PTSD in [the Veteran]."  
 
In November 2011, the Veteran was afforded another VA psychiatric examination by a psychologist.  This examiner was asked to consider if the typhoon alone was a stressor which caused him to develop PTSD.  After a review of the claims file and an evaluation, the examiner found the Veteran did not have a mental disorder which conformed to criteria in the Diagnostic and Statistical Manual of Mental Disorders.  The examiner noted the Veteran has sleep apnea and refuses to use his C-PAP machine, which "probably plays a big role in his disturbed sleep."  The Veteran acknowledged being "disgruntled" with his navy career "because [he] never got the shore duty [he] expected."  He again described the typhoon in 1956, and stated he "thought" he saw two sailors aboard another ship get swept overboard.  He stated the other ship was 1000 feet away.  He reported intense fear during the days they weathered the storm.  He stated he feared the ship would sink and he would die.  
 
The examiner noted that the typhoon was an adequate stressor to meet Criterion A under DSM-IV for PTSD.  The Veteran did not, however, have three or more of the listed avoidance stimuli under Criterion C, nor did he have two or more of the listed persistent symptoms of increased arousal under Criterion D.  Thus the psychologist found he did not meet the criteria for a diagnosis of PTSD.  The examiner noted that the Veteran's deteriorating behavior toward the latter part of his Navy career was a result of his dissatisfaction with not receiving shore duty, and his desire to "get off the ship," and not as a result of his traumatic experience.  "Notably, the Veteran re-enlisted in the Navy a year after he experienced the typhoon."
 
During February 2012 respiratory treatment the Veteran reported he was sleeping better following compliance with use of his CPAP machine.  He reported he did not use the machine during his daily naps. 
 
The Board's initial task is to assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As the representative noted, the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 
 
Here, the Board finds that the Veteran is not credible in reporting his psychiatric symptoms or the stressors he claimed regarding his PTSD.  While the examiners have acknowledged that the 1956 typhoon was significant enough to be a stressor which could produce PTSD, the Veteran did not develop PTSD as a result of the 1956 typhoon.  
 
First, as outlined above, the Veteran has changed his story about what occurred during the typhoon and what he reportedly experienced in service.  If the Veteran is willing to report exaggerated, or outright false experiences to treatment providers and psychiatric evaluators, e.g., that he witnessed nuclear blasts at Bikini Atoll during OPERATION CROSSROADS, in the hopes of reaching the diagnosis he wants, then his credibility to truthfully report his reaction to stressors or truthfully report his symptoms is suspect.  

The Veteran testified that he is afraid of boats and water, and will not ride on a ferry as a result of the 1956 typhoon; however, less than two years after the typhoon he reenlisted in the Navy.  He frequently reported that fishing is one of his most common leisure pursuits until 2011, when he reported he would not go in a rowboat to fish during his private psychiatric evaluation.  During his hearing he stated he "somewhat" feared for his life during the typhoon when asked directly.  During one examination he stated he wanted to sleep all the time, and during others he reported nightmares, but failed to tell examiners he has sleep apnea.  His most recent records reveal that he sleeps well with proper use of his sleep apnea machine, and that he also takes naps daily.  In 2002, the appellant stated that his psychiatric symptoms did not affect him socially, but in 2008 he testified he was not social at all.  During evaluations he reported visiting his children and stepchildren, and participating in Bible study.  
 
M.B.W., Ph.D., diagnosed the Veteran with PTSD based singularly upon his experience of the 1956 typhoon.  Her diagnosis, however, rests upon the Veteran's reported subjective reaction to the typhoon.  As the appellant is not credible to report what happened during the typhoon, the Board finds that he is not credible in reporting his reaction (fear for his life and helplessness) to the typhoon.  Indeed, in evaluations prior to the Board finding him to not be credible in 2008, he singularly reported feeling helpless that he could not save the men who had gone overboard/killed by the cable.  
 
The Veteran's symptoms, as he described them prior to 2008, always involved the death or injury of the men aboard his ship or an adjacent ship.  He would describe intrusive thoughts of the men going overboard, nightmares of the men going overboard or nearly being cut in half, and guilt at not being able to save them.  He did not endorse flashbacks, intrusive thoughts, nightmares, etc. regarding the typhoon alone prior to 2008.  As previously noted, he stated he was "somewhat" afraid for his life when asked directly during his Board hearing.
 
Assuming, arguendo, that the Veteran experienced intense fear for his life and hopelessness during the typhoon, the Board finds the November 2011 examination more probative than the May 2011 private phone evaluation.
 
Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 
 
As noted above, the Veteran continued to supply inaccurate statements to both evaluators; however, they were instructed to address his case as though the typhoon itself was his only stressor.  Both evaluators had access to the Veteran's claims file as evidenced by their specific citing of treatment records, prior examinations, and the verified 1956 typhoon information.
 
The May 2011 private licensed clinical social worker had the Veteran participate, via the telephone, in several PTSD tests and checklists.  The November 2011 VA examiner provided a PTSD checklist of Criteria A-F, as required by the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.  While the Veteran reported being distant or cut off from others to the May 2011 evaluator, he did not describe feelings of detachment or estrangement to the November 2011 examiner.  He described to the November 2011 examiner that he volunteered to drive people in the community to the hospital, he cared for his wife of more than 30 years, visits his family, and socializes with his neighbors.  He endorsed anger and irritation, easy startle response, and difficulty concentrating to the May 2011 evaluation, but did not describe these symptoms during the November 2011 examination.  
 
The November 2011 examination report specifically cites the criteria the Veteran had, and the criteria he was missing for a diagnosis of PTSD.  The Board finds the November 2011 examination to be more persuasive than the May 2011 evaluation because it was conducted in person, because the report was prepared by a psychologist and not a social worker, and because the May 2011 evaluation appeared to ask the Veteran to endorse or not endorse symptoms, as opposed to having him explain his symptoms.  When explaining his symptoms, without the prompts of questions of endorsement, he did not explain symptoms of a sufficient nature to meet the requirements of a diagnosis of PTSD under the DSM-IV criteria.  
 
Based on the foregoing, and in light of the Veteran's lack of credibility, the Board finds that entitlement to service connection for posttraumatic stress disorder is not warranted.
 
The Veteran sought service connection for a psychiatric disorder 44 years after he experienced the typhoon.  He reported seeking treatment in 1976 for alcohol abuse.  An anxiety disorder/depression is not a psychosis, but even assuming that such a disorder is subject to the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, there is no competent evidence that the disorder was compensably disabling within a year of service discharge.  Additionally, at the November 2011 examination, he was not diagnosed with a psychiatric disorder.  Hence, entitlement to service connection for a psychiatric disorder on a presumptive basis is not in order. 
 
Regarding entitlement to direct service connection for anxiety disorder/depression or other acquired psychiatric disorders, there is no competent evidence of record that the Veteran suffers from a disorder due to service.  The evidence of record shows that during his second period of service the Veteran began to drink, received citations, and eventually went absent without leave.  According the Veteran, during this period of service he became dissatisfied with the Navy as he was not given the shore time he wanted.  The Board again notes that his behavioral problems in service began more than three years after he was aboard ship during a typhoon.  While the October 2007 VA examiner diagnosed the Veteran with depression, she noted his sleeping problems began with his drinking and were worsened by medical problems.  The May 2002 examiner noted the Veteran's failed marriage and employment difficulties began as a result of his alcoholism.  The Board notes the Veteran has been married to his second wife for more than 30 years.  Based on the above evidence direct service connection for an acquired psychiatric disorder is not warranted. 
 
The Board notes the Veteran's representative has put forth a claim of entitlement to total disability based on individual unemployability; however, the Veteran is not service connected for any disability.  As the Board denies his claim of entitlement to service connection for a psychiatric disorder, a claim of entitlement to a total disability evaluation based on individual unemployability will not be addressed.
 
In denying these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 
 
 
ORDER
 
Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


